Appeal from an order of the Madison County Court which denied appellant’s motion for a writ of error coram nobis after a hearing. Appellant’s first contention that he did not understand the nature of the charges against him and was mentally unable to defend himself is without merit. After approximately four and one-half months confinement in Matteawan State Hospital for treatment, appellant was returned to the Madison County Court upon the certificate of the Superintendent of Matteawan State Hospital, pursuant to section 662-b of the Code of Criminal Procedure, that appellant was "no longer in such a state of idiocy, imbecility or insanity as to be incapable of understanding the charge now pending in Madison County Court against him, or of making his defense thereto.” This report was not contested, and, while represented by retained counsel, appellant entered a plea of guilty to *994burglary in the third degree. Appellant’s second contention that his retained attorney promised him that if he would plead guilty he would be placed on probation, is also without merit, even if true, but the retained attorney denied under oath at the hearing that he ever made any such representation to the appellant. The lower court has decided this question of fact contrary to appellant’s contention. Order unanimously affirmed. Present—- Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.